McMurray, Judge.
Defendant was convicted of robbery by force and sentenced to six years. Motion for new trial was denied and defendant appeals. Held:
The sole enumeration of error is that the evidence was insufficient to support the verdict, which was contrary to law and the evidence. The prosecuting witness and victim testified he was robbed by the defendant, with two others who approached his automobile after he left a bar, and forcibly took command of his automobile and then forcibly removed approximately $500 from his person. He later identified the defendant at the same bar. The defendant was arrested and charged with robbery and the defendant properly identified him in court. There is no merit in the enumeration of error. Cook v. State, 236 Ga. 118 (223 SE2d 95); Welborn v. State, 236 Ga. 319 (223 SE2d 698).

Judgment affirmed.


Pannell, P. J., and Marshall, J., concur.